Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Artio Global Equity Fund, Inc. and The Board of Trustees Artio Global Investment Funds We consent to the use of our report, dated December 30, 2008, for the Artio International Equity Fund, Artio International Equity Fund II, Artio Total Return Bond Fund, Artio Global High Income Fund, Artio U.S. Microcap Fund, Artio U.S. Smallcap Fund, Artio U.S. Midcap Fund, Artio U.S. Multicap Fund, and Artio Global Equity Fund, Inc., incorporated herein by reference and to the references to our firm under the captions Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm in the Statement of Additional Information. /s/ KPMG Boston, Massachusetts February 25, 2009
